Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication as filed on 12/21/2021.
This action is made Final.

	Claims 1 – 23 are pending in the case. Claims 1, 12 and 23 are independent claims. Claims 1, 12 and 23 are amended.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Applicant remarks that Delaporte does not disclose that it’s report is corresponding to a file, let alone a statement file (page 9). The Examiner disagrees. Delaporte discusses a report which is generated based off of report specifications (0056-57) which are equivalent to the claimed source code of the statement file. Report specifications are defined by Delaporte as “A report specification defines the layout of report elements (e.g., sections, tables, columns, rows, header, footer, etc.) and the data which is to populate the report elements. When a report is requested, the tools generate a populated report based on stored enterprise data and the report specification. If the relevant data changes, a subsequently-generated report will include the changed data” (0002). The remaining arguments regarding Delaporte are moot in light of the updated rejection of the claims necessitated by the amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-10, 12, 13, 15, 17-21 and 23 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delaporte (USPUB 20100100802 A1).

Claim 1:
Delaporte discloses A statement presentation system (Fig 4), comprising: a computer-readable storage medium configured to store executable modules (0026), comprising: a statement browser configured to receive a statement file and present a statement (0039-40: “user interface…may be displayed by a web browser…user interface…includes window…presenting available reports”); and a statement generation engine configured to: modify the statement file by editing the source code of the statement file (0056-57: “the associations…may be stored in the current report specification as metadata relating to each block of the report specification…generate a report output based on such a report specification…a contextual report specification is identified…client…may access UI portal…and request a report, and a report specification associated with the report may be ; generate a modified statement file (0057: ” the identified report specification may comprise a report specification generated according to [the above process]”); extract data from a data source based on the modified statement file (0031: “repository…stores objects…used by…report specifications, and report-specific named service instances…0041: “report engines…generate the report based on a corresponding report specification stored in repository…and on data of data sources…specified by the report specification…to generate reports based on corresponding report specification stored in repository…and on data of data sources…specified by the report specification”); operate the extracted data, wherein the operation is conducted by loadable operation code, a loadable operation library file, or a loadable operation tool (0034: “report designer…may execute program code of a rich client application…to perform the processes”; 0043: “context menus…may be generated by plug-ins, widgets or other code structures”); render the operated data; and display the rendered data on the statement browser in the form of a statement (0060: “a report output is generated…based on the report structure hierarchy, the determined data, and the generated script…report engines…may generate the report in any suitable format. The report output may be generated in a generic format to facilitate rendering to any of several alternative formats”).

Claim 2:
Delaporte discloses the statement file is in a language format of XML (0064).

Claim 4:
Delaporte discloses a modification to an interface of a layout file in the statement file (0033: “report designer…may access UI portal…to create and modify report specifications”; 0060: “report output is generated…based on the report structure hierarchy…the physical layout of the report elements may be generated based on the hierarchy”).
Claim 6:
Delaporte discloses the modified statement file comprises a modification to a data operation formula of the statement file (0041-43: “generate the report based on a corresponding report specification…the report is returned to report designer…and displayed within user interface…user interface shows several contextual report elements, each of which is populated by data depending upon the dimension of the section in which the element is nested…right clicking on the new status column of table…resulting in display of context menus…a user may interact with context menus…to create a column to the right of the new status column of table”).

Claim 7:
Delaporte discloses the extraction of data comprises extracting local data (0032).

Claim 8:
Delaporte discloses the extraction of data comprises extracting remote data (0032).

Claim 9:
Delaporte discloses the local data comprises data of a local database or data of a user-defined database (0032).

Claim 10:
Delaporte discloses the remote data comprises data obtained from a network (0032).



Claim 12:
Delaporte discloses an online statement presentation method, comprising: receiving a statement file (0039-40: “user interface…may be displayed by a web browser…user interface…includes window…presenting available reports”); modifying the statement file by editing the source code of the statement file (0056-57: “the associations…may be stored in the current report specification as metadata relating to each block of the report specification…generate a report output based on such a report specification…a contextual report specification is identified…client…may access UI portal…and request a report, and a report specification associated with the report may be identified…the identified report specification may comprise a report specification generated according to [the above process]”)and generating a modified statement file  (0057: ” the identified report specification may comprise a report specification generated according to [the above process]”); extracting data from a data source based on the modified statement file (0031: “repository…stores objects…used by…report specifications, and report-specific named service instances…0041: “report engines…generate the report based on a corresponding report specification stored in repository…and on data of data sources…specified by the ; operating the extracted data, wherein the operation is conducted by loadable operation code, a loadable operation library file, or a loadable operation tool (0034: “report designer…may execute program code of a rich client application…to perform the processes”; 0043: “context menus…may be generated by plug-ins, widgets or other code structures”); rendering the operated data; and displaying the rendered data on the statement browser in the form of a statement (0060: “a report output is generated…based on the report structure hierarchy, the determined data, and the generated script…report engines…may generate the report in any suitable format. The report output may be generated in a generic format to facilitate rendering to any of several alternative formats”).
Claim 13:
Delaporte discloses the statement file is in a language format of XML (0064).

Claim 15:
Delaporte discloses a modification to an interface of a layout file in the statement file (0033: “report designer…may access UI portal…to create and modify report specifications”; 0060: “report output is generated…based on the report structure hierarchy…the physical layout of the report elements may be generated based on the hierarchy”).

Claim 17:
Delaporte discloses the modified statement file comprises a modification to a data operation formula of the statement file (0041-43: “generate the report based on a corresponding report specification…the report is returned to report designer…and displayed within user interface…user 

Claim 18:
Delaporte discloses the extraction of data comprises extracting local data (0032).

Claim 19:
Delaporte discloses the extraction of data comprises extracting remote data (0032).

Claim 20:
Delaporte discloses the local data comprises data of a local database or data of a user-defined database (0032).

Claim 21:
Delaporte discloses the remote data comprises data obtained from a network (0032).

Claim 23:
Delaporte discloses A non-transitory computer readable medium comprising a set of instructions, wherein when executed by at least one processor, cause the at least one processor to effect a method comprising: receiving a statement file (0039-40: “user interface…may be displayed by a web browser…user interface…includes window…presenting available reports”); modifying the statement file by editing the source code of the statement file (0056-57: “the associations…may be stored in the current report specification as metadata relating to each block of the report specification…generate a report output based on such a report specification…a contextual report specification is identified…client…may access UI portal…and request a report, and a report specification associated with the report may be identified…the identified report specification may comprise a report specification generated according to [the above process]”) and generating a modified statement file  (0057: ” the identified report specification may comprise a report specification generated according to [the above process]”); extracting data from a data source based on the modified statement file (0031: “repository…stores objects…used by…report specifications, and report-specific named service instances…0041: “report engines…generate the report based on a corresponding report specification stored in repository…and on data of data sources…specified by the report specification…to generate reports based on corresponding report specification stored in repository…and on data of data sources…specified by the report specification”; operating the extracted data, wherein the operation is conducted by loadable operation code, a loadable operation library file, or a loadable operation tool (0034: “report designer…may execute program code of a rich client application…to perform the processes”; 0043: “context menus…may be generated by plug-ins, widgets or other code structures”); rendering the operated data; and displaying the rendered data on the statement browser in the form of a statement (0060: “a report output is generated…based on the report structure hierarchy, the determined data, and the generated script…report engines…may generate the report in any suitable format. The report output may be generated in a generic format to facilitate rendering to any of several alternative formats”).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 14 and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Delaporte.

Claims 3 and 14:
Delaporte discloses every feature of claim 2 and 13.
Though Delaporte does not seem to explicitly disclose the statement file comprises an LUA language script, the Examiner maintains that Lua was a well-known scripting language at the time of the invention, and it would have been obvious to one of ordinary skill in the art to use LUA as the language of the statement file taught by Delaporte. The rationale would have been to utilize a scripting language suitable for a desired report output, as taught by Delaporte (0060).

Claims 11 and 22:
Delaporte discloses every feature of claim 10 and 21.
Delaporte further discusses OLAP sources and other online data sources from which the report data may be obtained.
Though Delaporte does not seem to explicitly disclose the data obtained from the network comprises data obtained from a webpage, the Examiner maintains that at the time of invention a  (0032) from which the report data may have been obtained.

Claim 5 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Delaporte in view of Chang (USPUB 20080016086 A1).

Claims 5 and 16:
Delaporte discloses every feature of claims 12.
Delaporte, by itself, does not seem to completely teach the modified statement file comprises a modification to an address of a data source in the statement file.
The Examiner maintains that these features were previously well-known as taught by Chang.
Chang teaches the modified statement file comprises a modification to an address of a data source in the statement file (0061-62).
Delaporte and Chang are analogous art because they are from the same problem-solving area, managing reports in a reporting system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Delaporte and Chang before him or her, to combine the teachings of Delaporte and Chang. The rationale for doing so would have been to obtain the benefit of allowing for further customization and modification of report data.
Therefore, it would have been obvious to combine Delaporte and Chang to obtain the invention as specified in the instant claim(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177